     Case 2:17-cv-05899-JTM-DMD Document 237 Filed 03/25/19 Page 1 of 23




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

RONALD EGANA, SAMANTHA                  *
EGANA, and TIFFANY BROWN,               *                    CASE No. 17-cv-5899
on behalf of themselves and those       *
similarly situated                      *
                                        *                    JUDGE MILAZZO
VERSUS                                  *                    MAG. KNOWLES
                                        *
BLAIR’S BAIL BONDS, INC. NEW            *
ORLEANS BAIL BONDS, L.L.C.,             *
BANKERS INSURANCE COMPANY, INC., *
BANKERS SURETY SERVICES, INC.,          *
BANKERS UNDERWRITERS, INC.,             *
A2i L.L.C., ALTERNATIVE TO              *
INCARCERATION, INC., and ALTERNATIVE*
TO INCARCERATION NOLA, INC.             *
***************************************

                A2i DEFENDANTS’ ANSWER AND AFFIRMATIVE
            DEFENSES TO PLAINTIFFS’ THIRD AMENDED COMPLAINT

       NOW COME defendants, A2i L.L.C., Alternative to Incarceration, Inc., and Alternative

to Incarceration NOLA, Inc. (collectively, “A2i” or the “A2i defendants”), and file this Answer

and Affirmative Defenses to the Plaintiffs’ Third Amended Complaint.

                     ANSWER TO THIRD AMENDED COMPLAINT

   1. No answer is required to the allegations in Paragraph 1. To the extent an answer is

       required, A2i denies the allegations.

   2. A2i denies the allegations in Paragraph 2. Further answering, A2i states it has

       insufficient information to form a belief as to the truth of some of the allegations

       contained in Paragraph 2, and for that reason denies them.


                                                 1
  Case 2:17-cv-05899-JTM-DMD Document 237 Filed 03/25/19 Page 2 of 23



3. No answer is required to the allegations in Paragraph 3. To the extent an answer is

    required, A2i denies the allegations.

                               II.     Jurisdiction and Venue

4. A2i admits the allegations of Paragraph 4 for jurisdictional purposes only. Otherwise

    denied.

5. A2i denies the allegations in Paragraph 5.

6. A2i admits the allegations of Paragraph 6 for venue purposes only. Otherwise denied.

                                        III.    Parties

7. A2i states it has insufficient information to form a belief as to the truth of the allegations

   contained in Paragraph 7.

8. A2i states it has insufficient information to form a belief as to the truth of the allegations

   contained in Paragraph 8.

9. A2i states it has insufficient information to form a belief as to the truth of the allegations

   contained in Paragraph 9.

10. A2i states it has insufficient information to form a belief as to the truth of the allegations

   contained in Paragraph 10.

11. A2i states it has insufficient information to form a belief as to the truth of the allegations

   contained in Paragraph 11.

12. A2i states it has insufficient information to form a belief as to the truth of the allegations

   contained in Paragraph 12.

13. A2i states it has insufficient information to form a belief as to the truth of the allegations

   contained in Paragraph 13.

14. A2i admits the allegations in Paragraph 14.




                                                2
  Case 2:17-cv-05899-JTM-DMD Document 237 Filed 03/25/19 Page 3 of 23



15. A2i admits the allegations in Paragraph 15.

16. A2i admits the allegations in Paragraph 16.

17. No response is necessary to the allegations contained in Paragraph 17. To the extent a

    response is required, A2i denies the allegations.

18. No response is necessary to the allegations contained in Paragraph 17. To the extent a

    response is required, A2i denies the allegations.

19. No response is necessary to the allegations contained in Paragraph 17. To the extent a

    response is required, A2i denies the allegations.

                                    IV. Statement of Facts

20. A2i states it has insufficient information to form a belief as to the truth of the allegations

   contained in Paragraph 20, and for that reason denies them. Further answering, A2i states

   that Paragraph 20 contains legal conclusions to which no answer is required.

21. A2i states it has insufficient information to form a belief as to the truth of the allegations

   contained in Paragraph 21, and for that reason denies them. Further answering, A2i states

   that Paragraph 21 contains legal conclusions to which no answer is required.

22. A2i states it has insufficient information to form a belief as to the truth of the allegations

   contained in Paragraph 22, and for that reason denies them. Further answering, A2i states

   that Paragraph 22 contains legal conclusions to which no answer is required. The

   referenced statutes speak for themselves.

23. A2i states it has insufficient information to form a belief as to the truth of the allegations

   contained in Paragraph 23, and for that reason denies them. Further answering, A2i states

   that Paragraph 23 contains legal conclusions to which no answer is required. The

   referenced statutes speak for themselves.




                                                3
  Case 2:17-cv-05899-JTM-DMD Document 237 Filed 03/25/19 Page 4 of 23



24. A2i states it has insufficient information to form a belief as to the truth of the allegations

   contained in Paragraph 24, and for that reason denies them. Further answering, A2i states

   that Paragraph 24 contains legal conclusions to which no answer is required. The

   referenced statutes speak for themselves.

25. A2i states it has insufficient information to form a belief as to the truth of the allegations

   contained in Paragraph 25, and for that reason denies them.

26. A2i states it has insufficient information to form a belief as to the truth of the allegations

   contained in Paragraph 26, and for that reason denies them.

27. A2i states it has insufficient information to form a belief as to the truth of the allegations

   contained in Paragraph 27, and for that reason denies them.

28. A2i admits that Blair’s is a bail bonding company in the New Orleans area. A2i states it

   has insufficient information to form a belief as to the truth of the allegations contained in

   Paragraph 27 regarding the scope of Blair’s business, and for that reason denies them.

29. A2i admits that Blair’s has an office in Orleans Parish.

30. A2i states it has insufficient information to form a belief as to the truth of the allegations

   contained in Paragraph 30, and for that reason denies them.

31. A2i states it has insufficient information to form a belief as to the truth of the allegations

   contained in Paragraph 31, and for that reason denies them.

32. A2i states it has insufficient information to form a belief as to the truth of the allegations

   contained in Paragraph 32, and for that reason denies them.

33. A2i states it has insufficient information to form a belief as to the truth of the allegations

   contained in Paragraph 33, and for that reason denies them.

34. A2i states it has insufficient information to form a belief as to the truth of the allegations




                                                4
  Case 2:17-cv-05899-JTM-DMD Document 237 Filed 03/25/19 Page 5 of 23



   contained in Paragraph 34, and for that reason denies them.

35. A2i states it has insufficient information to form a belief as to the truth of the allegations

    contained in Paragraph 35, and for that reason denies them.

36. A2i states it has insufficient information to form a belief as to the truth of the allegations

   contained in Paragraph 36, and for that reason denies them.

37. A2i states it has insufficient information to form a belief as to the truth of the allegations

   contained in Paragraph 37, and for that reason denies them.

38. A2i states it has insufficient information to form a belief as to the truth of the allegations

   contained in Paragraph 38, and for that reason denies them.

39. A2i states it has insufficient information to form a belief as to the truth of the allegations

   contained in Paragraph 31, and for that reason denies them.

40. A2i states it has insufficient information to form a belief as to the truth of the allegations

   contained in Paragraph 40, and for that reason denies them.

41. A2i states it has insufficient information to form a belief as to the truth of the allegations

   contained in Paragraph 41, and for that reason denies them.

42. A2i denies as written the allegations in this Paragraph and further denies the allegations

   for lack of sufficient information to form a belief as to their truth.

43. Denied as written.

44. Denied as written.

45. Denied as written.

46. Denied as written.

47. A2i states it has insufficient information to form a belief as to the truth of the allegations

   contained in Paragraph 47, and for that reason denies them.




                                                5
  Case 2:17-cv-05899-JTM-DMD Document 237 Filed 03/25/19 Page 6 of 23



48. A2i states it has insufficient information to form a belief as to the truth of the allegations

    contained in Paragraph 48 regarding Blair’s interactions with its clients. A2i states that it

    has on occasion received money on behalf of individuals wearing ankle monitors as

    payment for the ankle monitors only. A2i denies and denies as written all other

    allegations in Paragraph 48.

49. A2i denies, denies as written, and denies for lack of sufficient information to form a belief

   as to the truth of the allegations in Paragraph 49.

50. A2i denies as written the allegations in Paragraph 50.

51. A2i states it has insufficient information to form a belief as to the truth of the allegations

   contained in Paragraph 51. Further answering, A2i states that the referenced contract, to

   the extent it exists and is authentic, would be the best evidence of its contents.

52. A2i states it has insufficient information to form a belief as to the truth of the allegations

   contained in Paragraph 52, and for that reason denies them.

53. A2i denies the allegations in Paragraph 53 directed to it. Further answering, A2i states it

   has insufficient information to form a belief as to the truth of the allegations contained in

   Paragraph 53 regarding Blair’s actions, and for that reason denies them.

54. A2i states it has insufficient information to form a belief as to the truth of the allegations

   contained in Paragraph 54, and for that reason denies them.

55. A2i states it has insufficient information to form a belief as to the truth of the allegations

   contained in Paragraph 55.

56. A2i states it has insufficient information to form a belief as to the truth of the allegations

   contained in Paragraph 56, and for that reason denies them.




                                                6
  Case 2:17-cv-05899-JTM-DMD Document 237 Filed 03/25/19 Page 7 of 23



57. A2i states it has insufficient information to form a belief as to the truth of the allegations

    contained in Paragraph 57, and for that reason denies them.

58. A2i states it has insufficient information to form a belief as to the truth of the allegations

   contained in Paragraph 58, and for that reason denies them.

59. A2i states it has insufficient information to form a belief as to the truth of the allegations

   contained in Paragraph 59, and for that reason denies them. Further answering, A2i denies

   that Blair’s “facilitated the transaction” for the benefit of A2i.

60. A2i states it has insufficient information to form a belief as to the truth of the allegations

   contained in Paragraph 60, and for that reason denies them.

61. A2i states it has insufficient information to form a belief as to the truth of the allegations

   contained in Paragraph 61, and for that reason denies them. To the extent the allegations

   are based on documents, A2i states that the documents, if they exist and are authentic,

   would be the best evidence of their contents.

62. A2i states it has insufficient information to form a belief as to the truth of the allegations

   contained in Paragraph 62, and for that reason denies them.

63. A2i states it has insufficient information to form a belief as to the truth of the allegations

   contained in Paragraph 63, and for that reason denies them.

64. A2i states it has insufficient information to form a belief as to the truth of some of the

   allegations in Paragraph 64, and for that reason denies them. A2i admits that an A2i ankle

   monitor was placed on Ronald Egana.

65. A2i states it has insufficient information to form a belief as to the truth of the allegations

    contained in Paragraph 65, and for that reason denies them. To the extent the allegations




                                                7
  Case 2:17-cv-05899-JTM-DMD Document 237 Filed 03/25/19 Page 8 of 23



    are based on documents, A2i states that the documents, if they exist and are authentic,

    would be the best evidence of their contents.

66. A2i states it has insufficient information to form a belief as to the truth of the allegations

   contained in Paragraph 66, and for that reason denies them.

67. A2i states it has insufficient information to form a belief as to the truth of the allegations

   contained in Paragraph 67, and for that reason denies them.

68. A2i states it has insufficient information to form a belief as to the truth of the allegations

   contained in Paragraph 68, and for that reason denies them. To the extent the allegations

   are based on documents, A2i states that the documents, if they exist and are authentic,

   would be the best evidence of their contents.

69. A2i states it has insufficient information to form a belief as to the truth of the allegations

   contained in Paragraph 69, and for that reason denies them. To the extent the allegations

   are based on documents, A2i states that the documents, if they exist and are authentic,

   would be the best evidence of their contents.

70. A2i states it has insufficient information to form a belief as to the truth of the allegations

   contained in Paragraph 70, and for that reason denies them. To the extent the allegations

   are based on documents, A2i states that the documents, if they exist and are authentic,

   would be the best evidence of their contents.

71. A2i states it has insufficient information to form a belief as to the truth of the allegations

   contained in Paragraph 71, and for that reason denies them. To the extent the allegations

   are based on documents, A2i states that the documents, if they exist and are authentic,

   would be the best evidence of their contents.




                                                8
  Case 2:17-cv-05899-JTM-DMD Document 237 Filed 03/25/19 Page 9 of 23



72. A2i states it has insufficient information to form a belief as to the truth of the allegations

    contained in Paragraph 72, and for that reason denies them.

73. A2i states it has insufficient information to form a belief as to the truth of the allegations

   contained in Paragraph 73, and for that reason denies them. To the extent the allegations

   are based on documents, A2i states that the documents, if they exist and are authentic,

   would be the best evidence of their contents.

74. A2i states it has insufficient information to form a belief as to the truth of the allegations

   contained in Paragraph 74, and for that reason denies them.

75. A2i states it has insufficient information to form a belief as to the truth of the allegations

   contained in Paragraph 75, and for that reason denies them. Further answering, A2i denies

   as legal conclusions the allegations regarding how ankle monitor fees should be

   interpreted under state law.

76. A2i states it has insufficient information to form a belief as to the truth of the allegations

   contained in Paragraph 76, and for that reason denies them.

77. A2i states it has insufficient information to form a belief as to the truth of the allegations

   contained in Paragraph 77, and for that reason denies them.

78. A2i states it has insufficient information to form a belief as to the truth of the allegations

   contained in Paragraph 78, and for that reason denies them.

79. A2i states it has insufficient information to form a belief as to the truth of the allegations

   contained in Paragraph 79, and for that reason denies them.

80. A2i states it has insufficient information to form a belief as to the truth of the allegations

   contained in Paragraph 80, and for that reason denies them.




                                                9
 Case 2:17-cv-05899-JTM-DMD Document 237 Filed 03/25/19 Page 10 of 23



81. A2i states it has insufficient information to form a belief as to the truth of the allegations

    contained in Paragraph 81, and for that reason denies them.

82. A2i states it has insufficient information to form a belief as to the truth of the allegations

   contained in Paragraph 82, and for that reason denies them.

83. A2i states it has insufficient information to form a belief as to the truth of the allegations

   contained in Paragraph 83, and for that reason denies them.

84. A2i states it has insufficient information to form a belief as to the truth of the allegations

   contained in Paragraph 84, and for that reason denies them. However, A2i admits that the

   ankle monitor worn by Ronald Egana was removed at some point in time.

85. A2i states it has insufficient information to form a belief as to the truth of the allegations

   contained in Paragraph 85, and for that reason denies them.

86. A2i states it has insufficient information to form a belief as to the truth of the allegations

   contained in Paragraph 86, and for that reason denies them.

87. A2i states it has insufficient information to form a belief as to the truth of the allegations

   contained in Paragraph 87, and for that reason denies them.

88. A2i states it has insufficient information to form a belief as to the truth of the allegations

   contained in Paragraph 88, and for that reason denies them.

89. A2i states it has insufficient information to form a belief as to the truth of the allegations

   contained in Paragraph 89, and for that reason denies them.

90. A2i states it has insufficient information to form a belief as to the truth of the allegations

   contained in Paragraph 90, and for that reason denies them.




                                               10
 Case 2:17-cv-05899-JTM-DMD Document 237 Filed 03/25/19 Page 11 of 23



91. A2i states it has insufficient information to form a belief as to the truth of the allegations

    contained in Paragraph 91, and for that reason denies them. However, A2i admits that an

    ankle monitor was installed on Ronald Egana at some point in time.

92. A2i states it has insufficient information to form a belief as to the truth of the allegations

   contained in Paragraph 92, and for that reason denies them

93. A2i states it has insufficient information to form a belief as to the truth of the allegations

   contained in Paragraph 93, and for that reason denies them.

94. A2i states it has insufficient information to form a belief as to the truth of the allegations

   contained in Paragraph 94, and for that reason denies them.

95. A2i states it has insufficient information to form a belief as to the truth of the allegations

   contained in Paragraph 95, and for that reason denies them. However, A2i admits that

   there are charges for the use of its ankle monitors.

96. A2i states it has insufficient information to form a belief as to the truth of the allegations

   contained in Paragraph 96, and for that reason denies them.

97. A2i states it has insufficient information to form a belief as to the truth of the allegations

   contained in Paragraph 97, and for that reason denies them.

98. A2i states it has insufficient information to form a belief as to the truth of the allegations

   contained in Paragraph 98, and for that reason denies them.

99. A2i states it has insufficient information to form a belief as to the truth of the allegations

   contained in Paragraph 99, and for that reason denies them.

100. A2i states it has insufficient information to form a belief as to the truth of the

      allegations contained in Paragraph 100, and for that reason denies them.

101. A2i states it has insufficient information to form a belief as to the truth of the




                                               11
Case 2:17-cv-05899-JTM-DMD Document 237 Filed 03/25/19 Page 12 of 23



     allegations contained in Paragraph 101, and for that reason denies them.

102. A2i states it has insufficient information to form a belief as to the truth of the

     allegations contained in Paragraph 102, and for that reason denies them.

103. A2i states it has insufficient information to form a belief as to the truth of the

     allegations contained in Paragraph 103, and for that reason denies them.

104. A2i states it has insufficient information to form a belief as to the truth of the

     allegations contained in Paragraph 104, and for that reason denies them.

105. A2i denies the allegations contained in Paragraph 105.

106. A2i states it has insufficient information to form a belief as to the truth of the

     allegations contained in Paragraph 106, and for that reason denies them.

107. A2i states it has insufficient information to form a belief as to the truth of the

     allegations contained in Paragraph 107, and for that reason denies them.

108. A2i states it has insufficient information to form a belief as to the truth of the

     allegations contained in Paragraph 108, and for that reason denies them.

109. A2i states it has insufficient information to form a belief as to the truth of the

     allegations contained in Paragraph 109, and for that reason denies them. However, A2i

     admits that Chad Lightfoot wore an A2i ankle monitor for a period of time.

110. A2i denies and denies as written the allegations in Paragraph 110.

111. A2i denies and denies as written the allegations in Paragraph 111.

112. A2i denies and denies as written the allegations in Paragraph 112. Further, A2i states it

     has insufficient information to form a belief as to the truth of the allegations contained

     in Paragraph 112, and for that reason denies them.

113. A2i states it has insufficient information to form a belief as to the truth of the




                                              12
Case 2:17-cv-05899-JTM-DMD Document 237 Filed 03/25/19 Page 13 of 23



     allegations contained in Paragraph 113, and for that reason denies them.

114. A2i denies and denies as written the allegations in Paragraph 114. Further, A2i states it

     has insufficient information to form a belief as to the truth of the allegations contained

     in Paragraph 114, and for that reason denies them.

115. A2i states it has insufficient information to form a belief as to the truth of the

     allegations contained in Paragraph 115, and for that reason denies them. However, A2i

     admits that Joseph Winzy wore an A2i ankle monitor for a period of time.

116. A2i denies that it or any agents working on its behalf arrest or threaten principals

     regarding ankle monitor fees. Further answering, A2i states it has insufficient

     information to form a belief as to the truth of any allegations contained in Paragraph

     116 that are not directed to it, and for that reason denies such allegations.

                                   V. Class Allegations

117. The A2i defendants generally deny each and every allegation contained in Paragraphs

     117 to 126 and specifically deny that it is appropriate to certify any of the classes or

     subclasses Plaintiffs request the Court to certify, deny that Plaintiffs, or any of them, is

     an appropriate representative of such proposed classes, and deny that any of Plaintiffs’

     alleged causes of action is appropriate to pursue, or capable of being pursued, on a class

     basis.

118. Please see response to Paragraph 117.

119. Please see response to Paragraph 117.

120. Please see response to Paragraph 117.

121. Please see response to Paragraph 117.

122. Please see response to Paragraph 117.




                                              13
Case 2:17-cv-05899-JTM-DMD Document 237 Filed 03/25/19 Page 14 of 23



123. Please see response to Paragraph 117.

124. Please see response to Paragraph 117.

125. Please see response to Paragraph 117.

126. Please see response to Paragraph 117.

127. The A2i defendants deny that there can be any “class period” because there can be no

     “class” and otherwise deny each and every allegation of Paragraph 127.

128. The A2i defendants deny the allegations in Paragraph 128.

129. The A2i defendants deny the allegations in Paragraph 129 and each of the

     subparagraphs (“a” to “ss”) contained therein.

130. The A2i defendants deny the allegations in Paragraph 130.

131. The A2i defendants deny the allegations in Paragraph 131.

132. The A2i defendants deny the allegations in Paragraph 132.

133. The A2i defendants deny the allegations in Paragraph 133.

134. The A2i defendants deny the allegations in Paragraph 134.

                               VI. General RICO Allegations

135. The A2i defendants deny the allegations in Paragraph 135.

136. The A2i defendants deny the allegations in Paragraph 136.

137. The A2i defendants deny the allegations in Paragraph 137.

138. The A2i defendants deny the allegations in Paragraph 138.

139. The A2i defendants deny the allegations in Paragraph 139.

140. A2i admits that Blair’s writes bail bonds for clients in the New Orleans area.

     Otherwise, A2i states it has insufficient information to form a belief as to the truth of

     the allegations contained in Paragraph 140, and for that reason denies them.




                                             14
Case 2:17-cv-05899-JTM-DMD Document 237 Filed 03/25/19 Page 15 of 23



141. A2i states it has insufficient information to form a belief as to the truth of the

     allegations contained in Paragraph 141, and for that reason denies them. Further

     answering, A2i denies that it “conspires” with Blair’s to unlawfully collect debt or to

     engage in racketeering.

142. A2i states it has insufficient information to form a belief as to the truth of the

     allegations contained in Paragraph 142, and for that reason denies them.

143. A2i states it has insufficient information to form a belief as to the truth of the

     allegations contained in Paragraph 143, and for that reason denies them.

144. A2i admits that it provides ankle monitors to bail bond companies and case managers,

     who install them on defendants in criminal cases. A2i admits that ankle monitors are

     used to monitor defendants’ locations. A2i determines its fees. A2i denies that it

     determines the ankle monitor fees Blair’s charges Blair’s clients who are wearing ankle

     monitors. A2i denies that it “employs and/or contracts with bounty hunters who

     threaten, seize and detain principals to coerce payment of ankle monitoring fees in

     violation of state and federal law.”

145. A2i denies the allegations contained in Paragraph 145.

146. A2i denies the allegations contained in Paragraph 146.




                                              15
Case 2:17-cv-05899-JTM-DMD Document 237 Filed 03/25/19 Page 16 of 23



                                   VII. Claims for Relief

                                   First Claim for Relief

147. The allegations contained in Paragraphs 147 to 151, including all subparts, do not

     attempt to assert claims against the A2i defendants; therefore, no response by A2i is

     required. To the extent a response is required, A2i denies all allegations contained in

     Paragraphs 147 to 151, including all subparts.

148. See response to Paragraph 147.

149. See response to Paragraph 147.

150. See response to Paragraph 147.

151. See response to Paragraph 147.

                                  Second Claim for Relief

152. A2i reincorporates by reference its responses to Paragraphs 1 through 116, 124 to 125,

     127 through 134, and 135 through 146 as if fully set forth herein.

153. No response is required to Paragraph 153. To the extent a response is required, the A2i

     defendants deny the allegations in Paragraph 153.

154. No response is required to Paragraph 154. To the extent a response is required, the A2i

     defendants deny the allegations in Paragraph 154.

155. A2i denies the allegations contained in Paragraph 155.

156. A2i denies the allegations contained in Paragraph 156.

157. A2i denies the allegations contained in Paragraph 157.

158. A2i denies the allegations contained in Paragraph 158, and states that it lacks

     information regarding Blair’s business practices.




                                            16
Case 2:17-cv-05899-JTM-DMD Document 237 Filed 03/25/19 Page 17 of 23



159. A2i admits that it has sometimes charged an ankle monitoring fee of $10 per day to

     Blair’s and other clients.

160. Paragraph 160 contains a conclusion to which no response is required. To the extent a

     response is required, A2i denies the allegations contained in Paragraph 160.

161. A2i states it has insufficient information to form a belief as to the truth of the

     allegations contained in Paragraph 161, and for that reason denies them.

162. A2i denies the allegations contained in Paragraph 162.

163. A2i denies the allegations contained in Paragraph 163.

                                    Third Claim for Relief

164. A2i reincorporates by reference its responses to Paragraphs 1 through 116, 121, 127

     through 134, and 135 through 146 as if fully set forth herein.

165. No response is required to Paragraph 165. To the extent a response is required, the A2i

     defendants deny the allegations in Paragraph 165.

166. A2i denies the allegations contained in Paragraph 166.

167. A2i denies the allegations contained in Paragraph 167.

168. A2i denies the allegations contained in Paragraph 168.

169. A2i denies the allegations contained in Paragraph 169.

170. A2i denies the allegations contained in Paragraph 170.

171. A2i reincorporates by reference its responses to Paragraphs 169-170.

172. A2i denies the allegations contained in Paragraph 172.

173. A2i denies the allegations contained in Paragraph 173.

174. A2i reincorporates by reference its responses to Paragraphs 169-170.

175. A2i denies the allegations contained in Paragraph 175.




                                              17
Case 2:17-cv-05899-JTM-DMD Document 237 Filed 03/25/19 Page 18 of 23



176. A2i denies the allegations contained in Paragraph 176.

177. A2i reincorporates by reference its responses to Paragraphs 169-170.

178. A2i denies the allegations contained in Paragraph 178.

179. A2i denies the allegations contained in Paragraph 179.

                                 Fourth Claim for Relief

180. A2i reincorporates by reference its responses to Paragraphs 1 through 116, 121, 127

     through 134, and 135 through 146 as if fully set forth herein.

181. No response is required to Paragraph 181. To the extent a response is required, the A2i

     defendants deny the allegations in Paragraph 181.

182. A2i denies the allegations contained in Paragraph 182.

183. A2i reincorporates by reference its responses to Paragraphs 169-170.

184. A2i reincorporates by reference its responses to Paragraphs 167-168.

185. A2i denies the allegations contained in Paragraph 185.

                                   Fifth Claim for Relief

186. A2i reincorporates by reference its responses to Paragraphs 1 through 116, 122 through

     123, and 127 through 134 as if fully set forth herein.

187. No response is required to Paragraph 187. To the extent a response is required, the A2i

     defendants deny the allegations in Paragraph 187.

188. No response is required to Paragraph 188. To the extent a response is required, the A2i

     defendants deny the allegations in Paragraph 188.

189. A2i states it has insufficient information to form a belief as to the truth of the

     allegations contained in Paragraph 189, and for that reason denies them.




                                              18
Case 2:17-cv-05899-JTM-DMD Document 237 Filed 03/25/19 Page 19 of 23



190. A2i states it has insufficient information to form a belief as to the truth of the

     allegations contained in Paragraph 190, and for that reason denies them.

191. A2i denies the allegations contained in Paragraph 191.

192. A2i denies the allegations contained in Paragraph 192.

193. A2i denies the allegations contained in Paragraph 193.

194. A2i denies the allegations contained in Paragraph 194.

                                   Sixth Claim for Relief

195. A2i reincorporates by reference its responses to Paragraphs 1 through 116, 118, and

     126 through 134 as if fully set forth herein.

196. No response is required to Paragraph 196. To the extent a response is required, the A2i

     defendants deny the allegations in Paragraph 196.

197. Paragraph 197 contains legal conclusions regarding Louisiana state statutes to which no

     response is required. A2i states that the statutes are the best evidence of their content.

     To the extent a response is required, A2i states it has insufficient information to form a

     belief as to the truth of the allegations contained in Paragraph 197, and for that reason

     denies them.

198. A2i denies the allegations contained in Paragraph 198.

199. A2i denies the allegations contained in Paragraph 199.

200. A2i denies and denies as written the allegations in this Paragraph 200.

201. A2i states it has insufficient information to form a belief as to the truth of the

     allegations contained in Paragraph 201, and for that reason denies them.

202. A2i states it has insufficient information to form a belief as to the truth of the

     allegations contained in Paragraph 202, and for that reason denies them.




                                              19
Case 2:17-cv-05899-JTM-DMD Document 237 Filed 03/25/19 Page 20 of 23



                                 Seventh Claim for Relief

203. A2i reincorporates by reference its responses to Paragraphs 1 through 116, 118, and

     127 through 134 as if fully set forth herein.

204. No response is required to Paragraph 204. To the extent a response is required, the A2i

     defendants deny the allegations in Paragraph 204.

205. Paragraph 205 contains legal conclusions regarding Louisiana state statutes to which no

     response is required. A2i states that the statutes are the best evidence of their content.

     To the extent a response is required, A2i states it has insufficient information to form a

     belief as to the truth of the allegations contained in Paragraph 205, and for that reason

     denies them.

206. A2i states it has insufficient information to form a belief as to the truth of the

     allegations contained in Paragraph 206, and for that reason denies them.

207. A2i states it has insufficient information to form a belief as to the truth of the

     allegations contained in Paragraph 207, and for that reason denies them.

208. A2i states it has insufficient information to form a belief as to the truth of the

     allegations contained in Paragraph 208, and for that reason denies them.

209. A2i states it has insufficient information to form a belief as to the truth of the

     allegations contained in Paragraph 209, and for that reason denies them. A2i denies the

     allegations directed to it contained in Paragraph 209.

210. A2i states it has insufficient information to form a belief as to the truth of the

     allegations contained in Paragraph 210, and for that reason denies them.




                                              20
    Case 2:17-cv-05899-JTM-DMD Document 237 Filed 03/25/19 Page 21 of 23



                                     Eighth Claim for Relief

   211. A2i reincorporates by reference its responses to Paragraphs 1 through 116, 124, and

         127 through 134 as if fully set forth herein.

   212. No response is required to Paragraph 212. To the extent a response is required, the A2i

        defendants deny the allegations in Paragraph 212.

   213. Paragraph 213 contains legal conclusions regarding Louisiana state statutes to which no

        response is required. A2i states that the statutes are the best evidence of their content.

        To the extent a response is required, A2i states it has insufficient information to form a

        belief as to the truth of the allegations contained in Paragraph 213, and for that reason

        denies them.

   214. A2i states it has insufficient information to form a belief as to the truth of the

        allegations contained in Paragraph 214, and for that reason denies them. Any

        allegations against A2i in this paragraph are denied.

   215. A2i states it has insufficient information to form a belief as to the truth of the

        allegations contained in Paragraph 215, and for that reason denies them.

   216. A2i states it has insufficient information to form a belief as to the truth of the

        allegations contained in Paragraph 216, and for that reason denies them.

   217. A2i states it has insufficient information to form a belief as to the truth of the

        allegations contained in Paragraph 217, and for that reason denies them.

Any allegations contained in the Third Amended Complaint that are not specifically

answered above are by this reference expressly denied, and strict proof thereof is

demanded.

                                  AFFIRMATIVE DEFENSES

       1. Plaintiffs have failed to state a claim upon which relief can be granted.


                                                 21
Case 2:17-cv-05899-JTM-DMD Document 237 Filed 03/25/19 Page 22 of 23




  2. The Plaintiffs’ claims, or some of them, are barred by the applicable statute of

      limitations.

  3. Any damages alleged by Plaintiffs were caused or contributed to by Plaintiffs’ and/or

      other third parties’ actions, choices, fault, or want of due care and any recovery against

      the A2i defendants should therefore be precluded.

  4. Any damages alleged by Plaintiffs were caused or contributed to by the actions, fault,

      criminal acts, negligence or want of due care, or breach of contract (express or implied)

      of other persons, businesses, entities or corporations for whom the A2i defendants are not

      legally responsible, and therefore no recovery against the A2i defendants should be

      permitted.

  5. In the alternative, if it is found that damages complained of were caused or contributed

      to by the fault of the A2i defendants, which is specifically denied, the A2i defendants

      plead the comparative fault of Plaintiffs and/or other persons, businesses, entities, or

      corporations for whom the A2i defendants are not legally responsible, and the A2i

      defendants are entitled to have any reward or recovery due Plaintiffs mitigated or reduced

      accordingly.

  6. Plaintiffs have failed to mitigate any and all damages they claim are due and as a result

      any recovery must be reduced or limited accordingly.

  7. Plaintiffs are not entitled to recover punitive damages or attorneys’ fees.

  8. The A2i defendants assert they have not violated either state or federal law.

  9. The A2i defendants assert any and all affirmative defenses available to them as a result of

      any alleged criminal or illegal actions by any individual who acted outside the course and

      scope of their employment with A2i or outside their duty as an agent for A2i, which

      employment or agency relationship is specifically denied, regardless of their purported



                                             22
    Case 2:17-cv-05899-JTM-DMD Document 237 Filed 03/25/19 Page 23 of 23



            relationship to A2i at the time of the alleged criminal or illegal act.

        WHERFORE, the A2i defendants pray that this answer be deemed good and sufficient and

that after due proceedings are had, there be judgment in their favor, dismissing all claims asserted by

Plaintiffs, with prejudice, at Plaintiffs’ cost and for any and all other just and equitable relief.

                                          Respectfully submitted,

                                          /s/ Gary W. Bizal
                                          GARY W. BIZAL (#1255)
                                          4907 Magazine St.
                                          New Orleans, LA 70115
                                          P: 504.525-1328
                                          F: 504.525-1353
                                          gary@garybizal.com


                                          /s/ Stephen J. Haedicke
                                          ___________________
                                          STEPHEN J. HAEDICKE (LA No. 30537)
                                          Law Office of Stephen J. Haedicke, LLC
                                          1040 Saint Ferdinand St.
                                          New Orleans, LA 70117
                                          (504)291-6990 Telephone
                                          (504)291-6998 Fax
                                          Stephen@haedickelaw.com


                                    CERTIFICATE OF SERVICE

       I hereby certify that on March 25, 2019 I electronically filed the foregoing with the Clerk
of Court by using the CM/ECF system which will send a notice of electronic filing to all parties.

                                                  /s/ Gary Bizal




                                                     23
